         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 1 of 25



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
______________________________________________________x

NATURAL RESOURCES DEFENSE COUNCIL,
ENVIRONMENTAL JUSTICE HEALTH ALLIANCE, PUBLIC
CITIZEN, CATSKILL MOUNTAINKEEPER, CENTER FOR
COALFIELD JUSTICE, CLEAN WATER ACTION, COMING
CLEAN, FLINT RISING, INDIGENOUS ENVIRONMENTAL
NETWORK, JUST TRANSITION ALLIANCE, LOS
JARDINES INSTITUTE, SOUTHEAST ENVIRONMENTAL
TASK FORCE, TEXAS ENVIRONMENTAL JUSTICE
ADVOCACY SERVICES, WATER YOU FIGHTING FOR,
WEST HARLEM ENVIRONMENTAL ACTION, INC.
                                                                    No. 20 Civ. 3058 (CM)
                      Plaintiffs,

               v.

ASSISTANT ADMINISTRATOR SUSAN PARKER BODINE,
ADMINISTRATOR ANDREW WHEELER, UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY,

                      Defendants.

______________________________________________________x


                        MEMORANDUM DECISION AND ORDER

McMahon, CJ:

       On March 26, 2020, the Environmental Protection Agency (“EPA”) issued a Temporary

Enforcement Policy (the “Policy”) that describes EPA’s intention to exercise “enforcement

discretion” during the COVID-19 public health emergency for violations of certain routine

monitoring and reporting obligations. In pertinent part, the Policy advises that, “In general,” EPA

does not “expect to seek [civil] penalties” for such violations (1) “where EPA agrees that

COVID-19 is the cause of the noncompliance,” and (2) the regulated entity takes steps outlined

in the Policy to document its noncompliance and return to compliance with its monitoring and



                                                1
            Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 2 of 25



reporting obligations as soon as possible. The Policy applies to nearly every industry in the

country: chemical manufacturing, power plants, refineries, mining, factory farms, and every

other federally regulated source of pollution.

        The Administrative Procedures Act (“APA”), which applies to EPA as well as other

government agencies, permits “interested person[s]….to petition for the issuance… of a rule.” 5

U.S.C. § 553(e). Plaintiffs – fifteen environmental justice, public health, and public interest

organizations – sought to exercise that right. On April 1 – just five days after EPA announced the

Policy – Plaintiffs petitioned EPA to publish a rule, on an emergency basis and effective

immediately, that would require any entity that suspends monitoring and reporting because of the

COVID-19 pandemic to provide written notice to EPA, which EPA would then make available

to the public (the “Petition”).

        The APA requires an agency to “conclude a matter presented to it” “within a reasonable

time,” id. § 555(b). Plaintiffs filed suit on April 16, 2020, just fifteen days after submitting the

Petition, and filed a motion for summary judgment thirteen days thereafter. The complaint does

not challenge the lawfulness of the Policy; presently pending before this court is a different

lawsuit, brought by nine State Attorneys General, that does precisely that. See State of New York

et al v. EPA, 20-cv-3714-CM. Rather, it seeks a declaration that EPA has delayed unreasonably

in responding to Plaintiffs’ petition for emergency rulemaking, in violation of the APA, see id. §

706(1) (stating that a reviewing court shall “compel agency action unlawfully withheld or

unreasonably delayed”), and petitions for a writ of mandamus directing EPA to respond.

        EPA cross moved for summary judgment, challenging Plaintiffs’ standing, raising

various jurisdictional defenses, and denying that it has unreasonably delayed in responding to the

Petition.




                                                   2
          Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 3 of 25



        It is perfectly obvious that, at the time Plaintiffs brought this lawsuit, the EPA had not

“unreasonably” delayed its response to the Petition. Whether the passage of three months since

the commencement of this lawsuit constitutes unreasonable delay would present an interesting

question if Plaintiffs had standing to pursue it. However, because Plaintiffs have not established

that they satisfy Article III’s arcane standing requirements where they seek to vindicate a purely

procedural right, Defendants’ cross-motion for summary judgment must be GRANTED.

        Meanwhile, the real litigation – over the legality of the Policy itself – is presently being

briefed in an action brought by nine State Attorneys General. That is where the action will – and

should – take place.

                                   FACTUAL BACKGROUND

   I.      EPA’s COVID-19 Enforcement Policy

   On March 26, 2020, EPA published a memorandum titled “COVID-19 Implications for

EPA’s Enforcement and Compliance Assurance Program.” (Dkt. No. 16, Wu Decl. Ex. 1 (“the

Policy”).) The memorandum announces a “temporary policy regarding EPA enforcement of

environmental legal obligations during this time.” (Id. at 1.) The Policy, issued without advance

notice to the public, was retroactive to March 13, 2020. As originally promulgated, no end date

was specified. (Id.)

   The Policy was the outgrowth of EPA’s receipt of numerous inquiries from regulated entities

and co-regulators concerning whether they would risk civil penalties if they were unable, due to

the shutdowns occasioned by COVID-19, to comply with certain otherwise required activities.

The Policy recognizes that, due to potential worker shortages, social distancing, and other

disruptions from the COVID-19 pandemic, “there may be constraints on the ability of a facility

or laboratory to carry out certain activities required by our federal environmental permits,



                                                  3
            Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 4 of 25



regulations and statutes.” (Id. at 2.) Those required activities include monitoring, sampling, lab

analysis, reporting, and certifying compliance with governing pollution limits (referred to

collectively herein as “monitoring and reporting”). (Id. at 3.)

    The Policy states that entities should use existing procedures under a governing statute,

regulation, or permit to disclose violations of monitoring and reporting requirements. (Id.) But if

the regulated entity determines that “reporting is not reasonably practicable due to COVID-19,”

the entity should “maintain this information internally and make it available to the EPA or an

authorized state or tribe upon request.” (Id.)

    The Policy also advised regulated entities that, “In general,” EPA “does not expect” to seek

penalties if regulated entities are unable to comply with “routine compliance monitoring,

integrity testing, sampling, laboratory analysis, training, and reporting for certification

obligations” if (1) “EPA agrees that COVID-19 was the cause of the noncompliance” and (2) the

entity provides supporting documentation to the EPA upon request.” (Id.) But the Policy does not

give such entities a free pass. Instead, where entities have made “every effort to comply with

their environmental compliance obligations,” and COVID-19 has made compliance “not

reasonably practicable,” id. at 2-3, Part I.A of the Policy directs entities to:

    a. Act responsibly under the circumstances in order to minimize the effects and duration of
       any noncompliance caused by COVID-19;

    b. Identify the specific nature and dates of the noncompliance;

    c. Identify how COVID-19 was the cause of the noncompliance, and the decisions and
       actions taken in response, including best efforts to comply and steps taken to come into
       compliance at the earliest opportunity;

    d. Return to compliance as soon as possible; and

    e. Document the information, action, or condition specified in a. through d.
Id. at 3.



                                                   4
          Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 5 of 25



    The Policy does not excuse all reporting of noncompliance; it specifically states that,

COVID-19 notwithstanding, companies “should” disclose if a facility “suffers from failure of air

emission control or wastewater or waste treatment systems or other facility equipment that may

result in exceedances of enforceable limitations on emissions to air or discharges to water, or

land disposal, or other unauthorized releases” and should also disclose any noncompliance that

“may create an acute risk or an imminent threat.” (Id. at 4.)

    The Policy does not relieve regulated entities of obligations imposed by consent decrees (id.);

does not relieve public water systems of their “heightened responsibility to protect public health”

(id. at 6); does not “relieve[] any entity from the responsibility to prevent, respond to, or report

accidental releases of oil, hazardous substances, hazardous chemicals, hazardous waste, and

other pollutants, as required by federal law” (id. at 7); and does not apply to criminal violations

(id.). For example, to the extent that any entity is required to report violations as part of an

annual certification, the entity would be required to do so notwithstanding the Policy.

    EPA listed examples of the routine monitoring and reporting requirements covered by the

Policy, including stack tests, 1 continuous emission monitoring systems, 2 fenceline monitoring, 3


1
  Stack testing determines facilities’ compliance with Clean Air Act standards for air pollutants
like lead, mercury, and asbestos. See 42 U.S.C. § 7412(b)(1). A stack test measures the amount
of a regulated pollutant being emitted at facilities subject to the requirements of the Clean Air
Act and determines the destruction or removal efficiency of a control device in reducing
emissions. (Wu Decl. Ex. 2, at 1 (EPA, Clean Air Act National Stack Testing Guidance)).
2
 A continuous emission monitoring system, or CEMS, monitors air emissions from a facility like
a power plant or incinerator for compliance with limits for pollutants ranging from ammonia to
particulate matter. (See Wu Decl. Ex. 3 (EPA, CEMS Information and Guidelines webpage.)
CEMS are required under some of EPA’s most important air-pollution programs, including the
Acid Rain Program and cross-state sulfur dioxide and nitrogen oxides air pollution programs.
(See id.; 40 C.F.R. § 75.1.)
3
 Fenceline monitoring documents air quality in the vicinity of polluting facilities. “Fugitive
emissions” that escape from refineries, energy production sites, and natural gas pipelines can
harm surrounding communities. (Wu Decl. Ex. 4 (EPA, Fenceline Monitoring webpage.) Fixing


                                                   5
          Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 6 of 25



leak detection and repair monitoring, 4 tank integrity testing, 5 effluent sampling, 6 and Toxics

Release Inventory reporting. 7 (Id. at 3 nn. 2-7.) This list covers virtually every type of

monitoring related to EPA’s regulation of air and water pollution, chemical releases, oil spills,

and hazardous waste storage. The data that are reported to EPA after monitoring informs




leaks that lead to fugitive emissions protects workers and local communities and helps regulators
implement air quality standards under the Clean Air Act. (Id.) See also 40 C.F.R. § 63.658(c)
(requiring Fenceline monitoring for hazardous air pollutants from petroleum refineries and
mandating that all identified leaks be repaired within fifteen days).
4
 Leak detection and repair (“LDAR”) monitoring is required under more than two dozen EPA
programs. (Wu Decl. Ex. 5, at App. A (EPA, Leak Detection and Repair: A Best Practices
Guide.) LDAR monitoring is important because leaking equipment is the largest source of
emissions of volatile organic compounds and volatile hazardous air pollutants from refineries
and chemical manufacturing facilities. (Id. at 2.) LDAR programs are a way for facilities to
“control emissions from equipment leaks” and to identify repairs necessary to prevent future
releases. (Id. at 3.)

5
 Tank integrity testing is intended to “detect oil leaks, spills, or other potential integrity or
structural issues before they can result in a discharge of oil” to rivers or shorelines. (Wu Decl.
Ex. 9, at 1 (EPA, Spill Prevention, Control and Countermeasure Plan Program Factsheet).
6
 Safe drinking water regulations require drinking water monitoring, reporting of violations of
standards, and public notice of violations. See 40 CFR §§ 141.21.29, 141.31, 141.33, 141.35,
141.201-211; 42 U.S.C. §§ 300g-3, 300j-4. Effluent sampling and testing is a key component of
the Clean Water Act’s point-source pollution control regime, which prohibits the unpermitted
discharge of pollutants into the nation’s waters. 33 U.S.C. § 1311(a). Regular sampling is
necessary to evaluate whether a facility is complying with effluent limits for pollutants, including
heavy metals, bacteria, nutrients, and toxic chemicals. 40 C.F.R. pts. 401-471 (effluent
guidelines and standards). Those limits are the “primary mechanism” to control the discharge of
pollutants to waters in permits issued and enforced by states, tribes, and EPA. (Wu Decl. Ex. 6
(EPA, NPDES Permit Limits webpage).
7
 The Toxics Release Inventory (“TRI”) “tracks the management of certain toxic chemicals that
may pose a threat to human health and the environment.” (Wu Decl. Ex. 8 (EPA, TRI Program
webpage.) TRI reporting is required under the Emergency Planning and Community Right-to-
Know Act (EPCRA), which mandates that a facility manufacturing, processing, or using certain
toxic chemicals “report annually on the presence of those chemicals at the facility, the uses of
chemicals, an estimate of the maximum amounts of the chemicals present at any time, methods
of disposal and treatment of waste, and the extent to which those chemicals are being released
into the environment.” Nat’l Oilseed Processors Ass’n v. Browner, 924 F. Supp. 1193, 1197
(D.D.C. 1996); see 42 U.S.C. § 11023(g).


                                                  6
            Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 7 of 25



members of the public about local environmental quality, help workers prevent exposure to

hazardous chemicals, and help emergency managers prepare for and respond to chemical

releases.

   In addition to expressing EPA’s intent to exercise enforcement discretion subject to the

above, the Policy also indicates that, if a facility (1) is a generator of hazardous waste, and (2)

due to COVID-19 is unable to transfer waste off-site within the time period required under the

Resource Conservation and Recovery Act (“RCRA”), EPA will not treat those hazardous waste

generators as “treatment, storage, and disposal” facilities under the RCRA “as an exercise of

enforcement discretion,” as long as the facility “continue[s] to properly label and store such

waste and take the steps identified under Part I.A.” (Policy at 5.) For the period of time during

which the Policy is in effect, such facilities will not be subject to the disaster prevention,

preparedness, and response requirements that otherwise govern storage and disposal of

hazardous waste. 42 U.S.C. § 6924(a).

   Finally, if a facility (1) is an animal feeding operation, and (2) due to COVID-19 is unable to

transfer animals off-site, and (3) has so many animals on-site that it would otherwise meet the

regulatory definition of a concentrated animal feeding operation (“CAFO”), EPA will not treat

the animal feeding operation as a CAFO. (Policy at 5-6.) As a result, such entities would not be

subject to pollution controls contemplated by the Clean Water Act permit program, 40 C.F.R. §

122.23(d)-(e), as long as the Policy remained in effect.

   On June 29, 2020, after the cross motions were fully briefed, EPA amended the Policy to

announce that it would terminate on August 31, 2020. (Dkt. No. 56, Ex. A, “Policy

Amendment.”) In the announcement, EPA explained that “the EPA will not base any exercise of

enforcement discretion on this temporary policy for any noncompliance that occurs after August




                                                   7
          Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 8 of 25



31, 2020.” (Policy Amendment at 2.) The Amendment further states that “EPA may terminate

this temporary policy … on a state or national basis, in whole or in part, at any earlier time …

including as appropriate the expiration or lifting of ‘stay at home’ order in a state, the status of

federal and/or state COVID-19 public health emergency guidelines, and/or other relevant factors

or considerations.” (Id.)

   II.     Plaintiffs’ Petition for an Emergency Rule

   On April 1, 2020, just five days after the Policy was announced, Plaintiffs petitioned the

agency under the APA for the issuance of an emergency rule. (See Dkt. No. 1-1 (Petition).) The

rule they proposed would require any entity that stops complying with monitoring or reporting

requirements for reasons related to COVID-19 to notify EPA and the relevant state immediately,

disclosing: (1) the pollution limit or standard involved, (2) the relevant statute, regulation, or

permit provision that compels the monitoring or reporting at issue, (3) whether and to what

extent the entity’s operations are continuing in other respects, (4) a justification for the

monitoring or reporting lapses, and (5) a description of the efforts being made to return to

compliance as soon as possible. (Id. at 6.)

   To ensure prompt public notice of any regulated entity’s failure to conduct required

monitoring or reporting in reliance on the Policy, (id. at 1, 6-7), the Petition asked that the rule

require EPA to publish all such notifications online within a day of receipt, including the name

and location of the facility. (Id.) The Petition further asked that EPA require facilities to report

when they return to compliance, and for EPA to publish those submissions online as well. (Id. at

6-7.)

   EPA derives its authority to issue substantive rules from the various individual statutes it is

responsible for implementing. (Dkt. No. 44, Declaration of Anne Idsal ¶ 9.) The Petition asserted



                                                   8
          Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 9 of 25



that EPA would have statutory authority to issue the proposed rule under at least five different

environmental laws: the Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Clean Air Act

(“CAA”), 42 U.S.C. § 7401 et seq; the Safe Drinking Water Act (“SDWA”), 42 U.S.C. §300f et

seq; the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq.; and the

Emergency Planning and Community Right-to-Know Act (“ECPRA”), 42 U.S.C. § 1101 et seq.

(See Dkt. No. 16, Plaintiffs’ Memorandum in Support of Motion for Summary Judgment and for

Expedited Consideration Pursuant to 28 U.S.C. § 1657 (“Pl. Br.”) at 8.) However, the Petition,

like this lawsuit, was not brought pursuant to any of those substantive laws, but was filed in

accordance with the right Congress conferred on members of the public by the APA.

   The Petition, while requesting that Plaintiffs’ interim final rule issue within seven days and

become effective immediately, asked EPA to solicit public comment on the interim rule while it

issues and amends the rule in the future as appropriate. Id. at 20.

   III.     Plaintiffs’ Justifications for the Emergency Rule

   Plaintiffs have submitted articles and reports tending to show that environmental monitoring

and reporting requirements deter pollution, and that companies pollute less, and less often, when

they are required to monitor and report their polluting activities publicly. (Dkt. No. 1-1 at 11 &

nn. 17-19; Wu Decl. Ex. 12, at 3.) EPA does not dispute that environmental monitoring and

reporting, in general, have the effect of deterring pollution, though it argues that this “general

proposition” does not apply to the particular circumstances of the Policy (which issued in

response to a national emergency that greatly impacted the ability of workers to do their jobs and

radically limited movement around the nation) or to the resulting Petition. (See Dkt. No. 43,

Defendants’ Response and Counter-Statement of Material Facts Pursuant to Local Civil Rule

56.1(b) (“Defs. 56.1(b)) at 9.)



                                                  9
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 10 of 25



   Plaintiffs have also submitted declarations tending to show that environmental crises and

public health disasters of the past decade were caused or exacerbated by a failure to perform

monitoring and reporting, including the Elk River chemical spill in West Virginia, and a refinery

explosion and gas release in Richmond, California. (Dkt. No. 26, Decl. of Melissa Mays ¶¶ 35-

40; Dkt. No. 28, Decl. of Michele Roberts ¶ 8; Wu Decl. Ex. 14. At ¶¶I.B.1, I.C; Wu Decl. Ex.

15, at 32-33.) They also point out that considerable research shows that polluting facilities are

disproportionately located in or near low-income communities and communities populated by

persons of color. (See Roberts Decl. ¶¶ 10, 16-17.) Again, EPA does not challenge the veracity

of these statements, but “disputes whether this reality applies to the particular circumstances of

the Policy and Petition.” (See Defs. 56.1(b) at 10).

   Of course, it is precisely because neither party knows whether this “general proposition” –

that lapses in reporting and monitoring systems will lead to environmental hooliganism that will

disproportionately impact the poor and members of minority groups – will be borne out during

the present national emergency that Plaintiffs sought promulgation of an emergency rule and

brought this lawsuit to compel its issuance.

   For example, Houston and Baton Rouge, where Plaintiff NRDC members Mr. Domin and

Ms. Feld reside, have dense concentrations of EPA-regulated facilities. (See Dkt. No. 22, Decl.

of Kristi Pullen Fedinick, Ph.D. ¶¶ 22-23; Dkt. No. 50, Second Decl. of Kristi Pullen Fedinick.

Ph.D. tbls. 1-2 & maps 1, 3.) By affidavit, Ms. Feld has stated that she feels “less safe knowing

that now, under EPA’s new policy, chemical facilities may be ignoring their monitoring or

reporting obligations without notice to the public.” (Feld Decl. ¶ 13.) And Mr. Domin, also by

affidavit, reports that he is “worried that many of the hazardous waste generators near [him] and

[his] family may now be stockpiling hazardous waste onsite in reliance on [EPA’s] policy,




                                                 10
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 11 of 25



without proper precautions.” (See Dkt. No. 49, Second Decl. of Craig Domin ¶ 4.) It should be

noted that nothing in the Policy permits hazardous waste generators to pollute when storing such

waste; indeed, the Policy does not “relieve[] any entity from the responsibility to prevent,

respond to, or report accidental releases of oil, hazardous substances, hazardous chemicals,

hazardous waste, and other pollutants, as required by federal law.” (Policy at 7.)

   Plaintiffs contend, and EPA vigorously disputes, that without the rule requested in Plaintiffs’

petition, Plaintiffs’ members will not be able to take adequate steps to protect themselves against

the risk of exposure to more pollution and the greater chance of chemical disaster caused by the

Policy. (Ahmed Decl. ¶¶ 26-27; Dkt. No. 21, Decl. of Craig Domin ¶¶ 8-23; Dkt. No. 23, Decl.

of Laura Feld ¶¶ 4-13; Dkt. No. 25, Decl. of Dallas Goldtooth ¶¶ 5-7.) Such measures include

warning others of potential risks, (Roberts Decl. ¶ 25); taking precautions to minimize potential

exposure to pollution, (Dkt. No. 19, Decl. of Lubna Ahmed ¶ 27); engaging with facilities

directly to help them return to compliance, (id.; Dkt. No. 20, Decl. of Jose T. Bravo ¶ 25; Dkt.

No. 24, Decl. of Wes Gillingham ¶ 2; Roberts Decl. ¶ 25); and conducting their own monitoring

or other research to try to fill in missing information, (Dkt. No. 29, Decl. of Christina Swanson,

Ph.D. ¶ 20). Plaintiffs have done all these things in the past. (Ahmed Decl. ¶ 4; Bravo Decl. ¶¶

12, 23; Dkt. No. 27, Decl. of Juan Parras ¶¶ 8-12.) There is no indication in the record that

Plaintiffs have attempted to engage with any potential polluting facilities, or that they have

conducted any of their own monitoring or studies since the Policy was promulgated.




                                                 11
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 12 of 25



   IV.     Procedural Background

   On April 16, 2020, two weeks after filing the Petition, Plaintiffs filed their Complaint for

Declaratory and Injunctive Relief. (See Dkt. No. 1, Complaint for Declaratory and Injunctive

Relief (“Compl.”).) The Complaint asks this Court to find that EPA has delayed unreasonably in

responding to Plaintiffs’ petition for emergency rulemaking in violation of the APA, (id. ¶ 76),

and “to order EPA to respond to the emergency rulemaking petition as soon as possible, and no

later than five days from the Court’s entry of judgment,” (id. ¶ 14).

   On April 29, 2020, Plaintiffs filed a motion for summary judgment. (Dkt. No. 15, Motion for

Summary Judgment and for Expedited Consideration Pursuant to 28 U.S.C. § 1657.)

   On May 5, 2020, Defendants requested an extension of time to respond to Plaintiffs’ pre-

answer motion for summary judgment from May 13, 2020, to May 29, 2020. (Dkt. No. 32.)

Plaintiffs contested the letter motion citing their core contention that EPA’s policy creates an

“immediate risk of serious harm.” (Dkt. No. 33 at 3.)

   On May 6, 2020, this Court held a telephone conference, during which it granted Defendants’

request for an extension.

   On May 29, 2020, Defendants filed their Cross Motion for Summary Judgment. (Dkt. No. 41,

Cross Motion for Summary Judgment.) Plaintiffs responded on June 5, 2020. (Dkt. No. 48.)

                                          DISCUSSION

   I.      Standing

   We must first address Plaintiffs’ standing. See United States v. $557,933.89, More or Less, in

U.S. Funds,287 F.3d 66, 78 (2d Cir. 2002) (“Standing is a question that determines whether the

claimant may properly invoke the jurisdiction of the federal courts to determine the merits of the

underlying dispute, and it therefore logically precedes, not follows, that determination.”).


                                                 12
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 13 of 25



   To satisfy the “irreducible constitutional minimum” of Article III standing, a plaintiff must

demonstrate (1) “injury in fact,” (2) a “causal connection” between the injury and the

complained-of conduct, and (3) a likelihood “that the injury will be redressed by a favorable

decision.” Strubel v. Comenity Bank, 842 F.3d 181, 187–88 (2d Cir. 2016) (citing Lujan v. Defs.

of Wildlife, 504 U.S. 555, 560-61 (1992)).

   At first blush, it would appear that Plaintiffs have standing to pursue the remedy they seek.

The organizations filed the Petition with the EPA. The APA requires the agency to respond to

the Petition within a “reasonable” period of time. Plaintiffs allege that a reasonable period of

time has passed, and they have not yet received a response. Their injury in fact is the EPA’s

failure to comply with its statutory obligation to respond to the Petition. The causal connection

between the injury (the failure to respond) and EPA’s conduct is not simply clear; it is

tautological. And an order directing the EPA to respond to the Petition within five days, which is

the relief sought, would redress their injury: the lack of response. Ergo, it would seem easy

enough to conclude that these Plaintiffs have standing to pursue the only claim they assert – a

claim seeking an order directing EPA to respond to their Petition.

   However, “the cause of action does not affect the Article III standing analysis.” Thole v. U. S.

Bank N.A, 140 S. Ct. 1615, 1620 (2020). The Supreme Court has long held that “a bare

procedural violation, divorced from any concrete harm” cannot “satisfy the injury-in-fact

requirement of Article III.” Spokeo v. Robins, 136 S. Ct. 1540, 1549 (2016) (internal quotations

omitted). “Article III standing requires a concrete injury even in the context of a statutory

violation.” Id; see also Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009) (“deprivation of

a procedural right without some concrete interest that is affected by the deprivation—a

procedural right in vacuo—is insufficient to create Article III standing.”); Ill. Mun. Gas Agency




                                                 13
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 14 of 25



v. F.E.R.C., 28 F. App’x 336, 337 (D.C. Cir. 2007) (“Denial of a petition for rulemaking … does

not necessarily confer standing.) Plaintiffs must show “some concrete interest that is affected by

the deprivation.” Spokeo, 136 S. Ct. at 1549.

   Plaintiffs therefore “bear the burden of alleging facts that demonstrate their standing because

it is they who seek to invoke the jurisdiction of this Court.” LaFleur v. Whitman, 300 F.3d 256,

268 (2d Cir. 2002) (citing Thompson v. Cty. of Franklin,15 F.3d 245, 249 (2d Cir. 1994)). And

here, where we have cross motions for summary judgment, “mere allegations of injury are

insufficient. Rather, a plaintiff must establish that there exists no genuine issue of material fact as

to justiciability or the merits.” Dep’t of Commerce v. U.S. House of Representatives, 525 U.S.

316, 329 (1999). To defeat a defendant’s motion for summary judgment, a plaintiff must

establish “that there is a genuine question of material fact as to the standing elements.” Access 4

All, Inc. v. Trump Int’l Hotel & Tower Condo., 458 F. Supp. 2d 160, 167 (S.D.N.Y. 2006).

   And so I turn to an analysis of the elements of standing applicable in this lawsuit: first

addressing whether Plaintiffs – 15 membership organizations – have standing in their own right,

or whether, in the alternative, they may invoke associational standing on behalf of their

members.

   A. Plaintiffs Lack Standing in Their Own Right

   To establish standing on its own behalf, “the organization itself must meet the same standing

test that applies to individuals.” N.Y. Civil Liberties Union v. N.Y.C. Transit Auth., 684 F.3d 286,

294 (2d Cir. 2012) (alterations and internal quotation marks omitted).

   Plaintiffs argue that they have standing in their own right because they suffer an

“informational injury.” (Pl. Br. at 24) (citing FEC v. Akins, 524 U.S. 11, 21 (1998)). At its core,

Plaintiffs’ informational injury argument rests on the contention that the Policy degrades the



                                                  14
          Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 15 of 25



integrity of environmental monitoring data, thereby harming Plaintiffs in their educational and

advocacy efforts. (Pl. Br. at 23-24.)

   To establish an injury in fact based on an injury to informational interests, a plaintiff must

demonstrate that (1) the law entitles the plaintiff to that information, and (2) it suffers, by being

denied access to that information, the type of harm Congress sought to prevent by requiring

disclosure. See Akins, 524 U.S. at 21; Nat. Res. Def. Council v. Dep’t of Interior, 410 F. Supp. 3d

582, 597 (S.D.N.Y. 2019) (citing Friends of Animals v. Jewell, 828 F.3d 989, 992 (D.C. Cir.

2016)).

   Plaintiffs’ standing argument falls apart at the very first step. They have not established that

they are legally entitled to the information they seek.

   Plaintiffs are correct that certain environmental statues require EPA to make certain

information available to the public. See e.g., 33 U.S.C. §§ 1318(b), 1321(m)(2)(D) (CWA)

(providing that “Any records, reports, or information” that EPA obtains under the relevant

sections “shall … be available to the public.”); 42 U.S.C. §7414(c) (CAA) (similar); 42 U.S.C. §

6927(b)(1) (RCRA) (similar). However, the gravamen of the Policy is not that EPA will

withhold information it is statutorily required to disclosed, but rather that EPA will exercise

enforcement discretion – i.e., that it may choose not to seek civil penalties – during an

unprecedented national emergency, for violations of routine monitoring and reporting obligations

where EPA agrees that COVID-19 made compliance not reasonably practicable. That policy

does not give rise to an informational injury.

   Moreover, in order to establish that they have suffered an informational injury sufficient to

confer standing, Plaintiff must have been “deprived of information that … a statute requires the

government or a third party to disclose to it.” NRDC v. Dept’ of the Interior, 410 F. Supp. 3d




                                                  15
           Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 16 of 25



582, 597 (S.D.N.Y. 2019). Plaintiffs have not identified any “record, report or information” that

EPA is statutorily obligated to disclose that it will not disclose under the Policy. Instead, they

argue that if EPA granted the Petition and promulgated the rule, they would be entitled to

information about persons who were not reporting this information to the public if EPA granted

the Petition and promulgated the rule Plaintiffs advocate. (Pl. Opp. at 8.) But that is a bootstrap

argument. No rule requiring EPA to report the information of which Plaintiff are being deprived

is presently on the books. Plaintiffs do not even ask this court to direct EPA to issue the order

they advocate. All I am asked to do – and all I could do – is tell the EPA to give Plaintiffs some

sort of response, which response might not entitle them to the information they do not have at

present.

   B. Plaintiffs Have Not Established Associational Standing

   Nonetheless, even if an organizational plaintiff does not have standing on its own right, an

organizational plaintiff may establish “associational standing” based on injury to its members by

showing that “(a) its members would otherwise have standing to sue in their own right; (b) the

interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit.”

Bldg. & Const. Trades Council of Buffalo, New York & Vicinity v. Downtown Dev., Inc., 448

F.3d 138, 144 (2d Cir. 2006) (quoting Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333,

343 (1977)).

   EPA does not controvert Plaintiffs’ showing that the second and third factors are met; it

argues only that Plaintiffs’ members would not have standing to sue in their own right. (See Dkt.

No. 42, Def.’s Opp. to Pl. Motion for Summary Judgment and In Support of Defendants’ Cross-

Motion for Summary Judgment (“EPA Opp. Br.”) at 15-20.) Specifically, EPA argues that



                                                 16
            Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 17 of 25



Plaintiffs’ injuries are based entirely on speculation, because they have not established that any

of its members have been harmed, or imminently will be harmed, by environmental pollution

that is traceable to the Policy. (EPA Opp. Br. at 18.) In other words, EPA contests whether

Plaintiffs’ members have suffered a sufficiently concrete injury to confer standing, and further

whether Plaintiffs’ alleged injuries are traceable to EPA’s conduct in not yet responding to the

Petition.

    EPA is correct. For the reasons set forth below, Plaintiffs lack associational standing as well.

    1. Injury in Fact

    EPA challenges whether Plaintiffs have satisfied the injury in fact requirement for

associational standing and vigorously contests Plaintiffs’ characterization of the Policy as one

that “lets” regulated entities skirt their monitoring and compliance obligations thereby causing

noncompliance. Instead, EPA urges, the Policy is merely an expression of its intent not to pursue

civil penalties when COVID-19 has already led to noncompliance. Moreover, the Policy gives

EPA latitude not to pursue civil penalties only when the regulated satisfies the documentation

requirements set forth in Part I.A of the Policy. (See EPA Opp. Br. at 4-6.) EPA therefore rejects

the contention that the Policy is certain to result in increased pollution. Indeed, it casts that

proposition as rank speculation, and so argues that Plaintiffs have not raised a genuine question

of fact concerning whether their individual members either have been harmed by the Policy or

will imminently be harmed. (See EPA Opp. Br. at 17-19.)

    In Spokeo v. Robins, 136 S. Ct. 1540 (2016), the Supreme Court developed the contours of

the injury in fact doctrine in relation to the concreteness requirement. Plaintiff, an unemployed

Virginia resident, discovered inaccurate information about himself on Defendant’s consumer

report website. Plaintiff alleged that the inaccuracies harmed his employment prospects and filed



                                                  17
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 18 of 25



a class action alleging a violation of the Fair Credit Reporting Act (“FCRA”). (See Dkt. No. 1,

First Amended Complaint at 2, 7, Robins v. Spokeo, Inc., 10-cv-5306, 2011 WL 1793334 (C.D.

Cal. May 11, 2011).

    The District Court dismissed the case, holding that Plaintiff lacked standing under Article III

because the alleged harm to his employment prospects was “speculative, attenuated and

implausible.” Robins, 10-cv-5306, 2011 WL 11562151 at *1 (C.D. Cal. Sept. 19, 2011).

    The Ninth Circuit reversed and remanded. Robins v. Spokeo, Inc., 742 F.3d 409, 414 (9th Cir.

2014). In so doing, the panel relied on circuit precedent to hold that violation of a private

statutory right is “usually a sufficient injury in fact to confer standing.” Id. at 412 (citing

Edwards v. First Am. Corp., 610 F.3d 514, 517 (9th Cir. 2010); Fulfillment Servs. Inc. v. United

Parcel Serv., Inc., 528 F.3d 614, 619 (9th Cir. 2008)).

    The Supreme Court vacated and remanded. Spokeo, 136 S. Ct. at 1550. Writing for the Court,

Justice Alito reaffirmed that, to satisfy constitutional standing, a plaintiff must show that they

suffered injury in fact: an invasion of a legally protected interest that is “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at 1548 (quoting

Lujan, 504 U.S. at 560). The Court stressed that particularization and concreteness are two

separate but necessary conditions. An injury must be particularized to “affect the plaintiff in a

personal and individual way, id. (quoting Lujan, 504 U.S. at 560 n.1). But it must also be

concrete: “real, and not abstract” even if intangible, id. (internal quotations omitted).

    Six months after Spokeo, the Second Circuit considered the implications of the decision for

the concrete injury requirement in the context of alleged procedural violations. See Strubel, 842

F.3d at 188-90. In Strubel, the Circuit established a two-pronged test for concreteness: (1)

whether the statutory provisions at issue were established to protect plaintiff’s concrete interests




                                                   18
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 19 of 25



(as opposed to purely procedural rights), and if so, (2) whether the specific procedural violations

alleged in this case actually harm, or present a material risk of harm to, such interests. Id. at 189-

90 (citing Spokeo, 136 S. Ct. at 1549-50; Akins, 524 U.S. at 20-25; Public Citizen v. Dept. of

Justice, 491 U.S. 440, 449 (1989)). A plaintiff can fail to satisfy the second condition when the

violation in question could not result in harm to the Plaintiff’s asserted interest. See Spokeo, 136

S. Ct. at 1550 (“It is difficult to imagine how the dissemination of an incorrect zip code, without

more, could work any concrete harm.”)

   Here, the statutory violation at issue –unreasonable delay under the American Procedures Act

– was clearly established to protect procedural rights, and Plaintiffs sue under a statute that

vindicates procedural rights. That is uncontested. (Pl. Opp. at 10).

   Therefore, we move to the second prong of the Strubel test: whether the specific procedural

violation alleged – EPA’s purported delay in responding to the Petition – actually harms

Plaintiffs’ members or presents a material risk of doing so.

   The typical environmental advocacy association suit asserts that the challenged actions

resulted in injury by exposing its members to increased pollutants. In the instant case, however,

Plaintiffs’ allegation of injury rests on the fear that their members have of facing increased

exposure to a risk of environmental harm – as opposed to actual exposure to pollution – due to

EPA’s announced intention to exercise enforcement discretion pursuant to a temporary Policy

whose belatedly announced end date is fast approaching. (Pl. Combined Opp. and Reply, (“Pl.

Opp. Br.”) Dkt. No. 47 at 2.) To Plaintiffs, because the Policy announces to regulated entities

that EPA will not seek enforcement penalties for certain noncompliance – and because the Policy

does not require entities to disclose when they are availing themselves of EPA’s perceived

lenience – it will naturally lead to increased noncompliance, not just with monitoring and




                                                  19
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 20 of 25



reporting obligations but with polluting activity, all without any notice to the public. It is the fear

that pollution will increase, thereby exposing Plaintiffs’ members who live and work near

regulated entities to risk of harm, that is the harm alleged. (See Pl. Opp. Br. at 2, 5; Pl. Br. at 23.)

    However, at this moment in time, Plaintiffs’ claim to injury in fact is built on multiple layers

of speculation that do not entitle Plaintiffs to summary judgment – or even give rise to any

genuine issue of fact so as to defeat the Government’s cross motion. They offer not a scintilla of

evidence that pollution is increasing at any regulated entity that may or may not be monitoring

and reporting during the ongoing national crisis. Since they admit that the Plaintiff organizations

themselves engage in monitoring activities, their failure to offer more than speculation about

what might happen dooms their cause.

    Aside from the articles asserting that the failure to report and monitor correlates with

increased pollution, the only evidence that is offered are declarations from two NRDC members

– Mr. Domin and Ms. Feld – who live in proximity to a concentration of EPA-regulated

facilities. (See Fedinick Decl. ¶¶ 22-23, Dkt. No. 22; Second Fedinick Decl. tbls. 1-2

(documenting EPA-regulated facilities in Houston and Baton Rouge) & maps 1, 3 (showing

EPA-regulated facilities in proximity to Mr. Domin and Ms. Feld’s neighborhoods). Both

individuals fear an increase in environmental emissions from which they fear they will be unable

to protect themselves in the absence of information about who is not monitoring and reporting at

the present time.

    But Plaintiffs have not pointed out any actual violations of environmental rules that are or

imminently will be taking place at those nearby facilities; they merely hypothesize that such

violations might occur. On a motion for summary judgment, Plaintiffs have taken no air quality

measurements; they have not tested water samples; they do not even attest that the air in their




                                                  20
           Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 21 of 25



neighborhoods has become more polluted or that it smells different – allegations that might,

under Twombly and Iqbal, give rise to a reasonable inference that polluting activities were on the

rise since the promulgation of the Policy. Plaintiffs’ bare assertion that regulated entities will

respond to the Policy by suspending monitoring and reporting whether COVID conditions

impact their operations or not – and that they will then use this loophole to increase polluting

activities – has no evidentiary support in the record. Moreover, Plaintiffs’ speculation ignores the

very real risk of enforcement action by EPA (whose Policy goes not further than to authorize

enforcement discretion, not enforcement abandonment), as well as states and citizens. The

gravamen of their harm is a purely conjectural and hypothetical future injury. Spokeo, 136 S. Ct.

at 1548.

    Plaintiffs cite to N.Y. Public Interest Research Grp. (NYPIRG) v. Whitman, 321 F.3d 316,

325 (2d Cir. 2002) for the proposition that a member’s “uncertainty” about exposure to excess

pollution at nearby facilities is a cognizable injury sufficient to constitute injury in fact in the

environmental context. 8 321 F.3d 316, 325 (2d Cir. 2002); see id. at 326 (stating that the

“distinction between an alleged exposure to excess ... pollution and uncertainty about exposure is

one largely without a difference” and affects at most “the extent, not the existence, of the injury).

Putting to one side the fact that NYPIRG predates Spokeo and Strubel by more than a decade,

which calls its continuing viability into question, the allegations of injury made by the plaintiffs




8
 Though Plaintiffs also purport to rely on Baur v. Veneman, 352 F.3d 625, 633-34 (2d Cir. 2003)
for the proposition that increased threat of exposure to risk is a cognizable injury, that holding
was limited to “the specific context of food and drug safety suits” and the Circuit explicitly
declined to “adopt [the] broad view” that “enhanced risk generally qualifies as sufficient injury
to confer standing.” Id. at 634. It was also in the “specific context of food and drug safety suits”
that the Circuit announced, in NRDC v. U.S. FDA, 710 F.3d 71, 81 (2d Cir. 2013), as amended
(Mar. 21, 2013), that “present exposure to risk” represented by a potentially harmful product
constituted injury in fact. And of course, both of these cases predate Spokeo and Strubel.


                                                   21
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 22 of 25



in that case were far more concrete than those at issue here. NYPIRG pointed to specific CAA

permitting deficiencies at specific facilities “within a few miles” from where members of the

organization were located. Id. at 323. It was in this context that the Circuit found that

“NYPIRG's allegations of administrative failure [were] sufficiently concrete in the context of the

final approval and NOD challenges to establish actual or imminent, rather than purely

conjectural, injury.” Id. at 326.

    Whether NYPIRG remains good law is a question for another day, however. The record here

is woefully deficient. Plaintiffs’ claim to a concrete environmental injury rests on a chain of

possibilities that have not been established with sufficient evidentiary support. At the summary

judgment stage, this conjecture does not comport with Article III’s requirement that an injury be

“concrete and particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at

1548; see Clapper v. Amnesty Int’l, 568 U.S. 398, 414 (2013) (“speculative chain of

possibilities” does not suffice to establish injury in fact).

    2. Fairly Traceable to the Alleged Violation

    That Plaintiffs do not allege actual ongoing exposure to increased pollutants also implicates

the other standing factors: causation and redressability. See NYPIRG, 321 F.3d at 326. Indeed, in

addition to showing that their members have suffered or are imminently threatened with an

injury, Plaintiffs must show that their injury is traceable to the purported failure to address their

Petition within a reasonable time. Spokeo, 136 S. Ct. at 1547.

    In NYPIRG the Plaintiffs were challenging “final decisions by the [EPA]” declining to issue

Notices of Deficiencies where “the EPA was aware that New York’s Title V program was

deficient” and Plaintiffs directly alleged “that the EPA violated its obligation under the CAA to

object to defective permits.” See id. at 316.



                                                   22
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 23 of 25



   Here, the challenge is neither to the Policy itself – which, per Plaintiffs’ reasoning, is what is

likely to cause them harm – nor to any final decision by EPA. Rather Plaintiffs challenge EPA’s

“delay” in rendering a decision on their Petition within a reasonable period of time. But the

“delay” in responding to the Petition – just fifteen days at the time the Complaint was filed – is

simply not the cause of the environmental harms that Plaintiffs allege. (See Pls. Br. at 23.)

   Plaintiffs’ primary contention is that EPA’s delay in responding to the Petition exacerbates

the main failure of the Policy—that EPA’s purported invitation to noncompliance with

monitoring and reporting obligations without notice to the EPA or the public presents a risk to

Plaintiffs’ members who live and work near those facilities. Plaintiffs further claim that, in the

absence of the reporting required by the requested rule, their members would not know whether

they are being exposed to “more pollution and a greater risk of chemical disasters without

knowing it.” (Pl. Br. at 24; see Domin Decl. ¶¶ 8-23; Feld Decl. ¶¶ 4-13; see also Ahmed Decl.

¶¶ 26-27; Goldtooth Decl. ¶¶ 5-7.) Without the requested disclosures, Plaintiffs claim that their

members will not be able to take steps to protect themselves. (Pl. Br. at 24.) Therefore, Plaintiffs’

aver, their harms are fairly traceable to EPA’s delay in responding to the Petition.

   To credit Plaintiffs’ argument would require not only accepting that the Policy will cause

regulated entities to cease monitoring and reporting temporarily because their employees are

locked down due to COVID and unable to come to work – a proposition I have no difficulty

embracing – but also that the EPA’s policy of selective nonenforcement (bounded by certain

requirements imposed on the regulated entities) will in turn cause those entities to increase

pollution and create chemical safety hazards – this despite the fact that the Policy does not

change any substantive requirements, let alone substantive emissions or discharge limits, or alter

the ability of EPA, states, and citizens to sue where there are such environmental law violations.




                                                 23
         Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 24 of 25



Even if there were evidence to support all that conjecture, EPA’s delay in responding to the

Petition (not, it bears repeating, it’s delay in actually adopting the rule proposed by Plaintiffs)

would not be the cause of those environmental harms.

    Moreover, as EPA points out, the Policy itself expressly requires regulated entities to contact

EPA or an authorized state agency if their facility operations impacted by the COVID-19

pandemic “may create an acute risk or an imminent threat to human health or the environment,”

or if a facility “suffers from failure of air emission control or wastewater or waste treatment

systems or other facility equipment that may result in exceedances or enforceable limitations on

air or discharges to water, or land disposal, or other unauthorized releases.” (Policy at 4.)

Plaintiffs’ retort that facilities will not be aware of acute risks if they suspend monitoring fails to

take into account that the Policy actually counsels entities whose activities might give rise to

acute risks to advise the appropriate implementing authority before deciding to suspend

monitoring.

    In short, Plaintiffs have not established that their alleged injury is fairly traceable to EPA’s

purported “unreasonable delay” in responding to the Petition, rather than the unique

circumstances presented by the COVID-19 pandemic itself.

                                                  ***

    Plaintiffs have neither established that they have suffered a sufficiently concrete injury nor

that that alleged injury is fairly traceable to EPA’s purported delay in responding to the Petition.

Therefore, it is unnecessary to address whether it would be redressed by the only relief I could

offer in this instance, ordering the EPA to respond to the Petition.




                                                  24
        Case 1:20-cv-03058-CM Document 58 Filed 07/08/20 Page 25 of 25



                                        CONCLUSION

       Plaintiffs’ motion for summary judgment is DENIED. Defendants’ cross-motion for

summary judgment is GRANTED.

       This constitutes a written opinion and order of the Court.

       The Clerk of Court is directed to mark the motions at Docket Nos. 15 and 41 off the

Court’s list of open motions.



Dated: July 8, 2020


                                                    ____________________________________
                                                                    Chief Judge
BY ECF TO ALL COUNSEL




                                               25
